Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Michael                                                          Melissa
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Lee                                                              Rae Ann
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Snyder                                                           Snyder
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Mike Lee Snyder                                                       FKA Melissa R Harrison
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7521                                                      xxx-xx-1392
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
                18-62088-rk           Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                           Page 1 of 97
Debtor 1   Michael Lee Snyder
Debtor 2   Melissa Rae Ann Snyder                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and     I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have DBA Mike Snyder Farms                                                 I have not used any business name or EINs.
     used in the last 8 years DBA Sunny Slope Farms LLC
                                 DBA Snyder Dairy Farms
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2861 Snyder Rd
                                 Bellville, OH 44813
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Richland
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                18-62088-rk         Doc 1         FILED 10/15/18               ENTERED 10/15/18 17:10:39                       Page 2 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          Northern District of
                                              District    Ohio                          When     5/18/98                Case number      98-61522-jhw
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               18-62088-rk          Doc 1          FILED 10/15/18               ENTERED 10/15/18 17:10:39                          Page 3 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   Mike Snyder Farms
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               2861 Snyder Rd
     If you have more than one                 Bellville, OH 44813
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                18-62088-rk           Doc 1        FILED 10/15/18              ENTERED 10/15/18 17:10:39                            Page 4 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                18-62088-rk             Doc 1       FILED 10/15/18                ENTERED 10/15/18 17:10:39                     Page 5 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Michael Lee Snyder                                            /s/ Melissa Rae Ann Snyder
                                 Michael Lee Snyder                                                Melissa Rae Ann Snyder
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 15, 2018                                  Executed on     October 15, 2018
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
               18-62088-rk          Doc 1         FILED 10/15/18               ENTERED 10/15/18 17:10:39                            Page 6 of 97
Debtor 1   Michael Lee Snyder
Debtor 2   Melissa Rae Ann Snyder                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Deborah L Mack                                                 Date         October 15, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Deborah L Mack 0067347
                                Printed name

                                Attorney Deborah L Mack, JD/MBA
                                Firm name

                                53 E Main St
                                Lexington, OH 44904
                                Number, Street, City, State & ZIP Code

                                Contact phone     419.884.4600                               Email address         Debbie@OhioFinancial.Lawyer
                                0067347 OH
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
               18-62088-rk          Doc 1            FILED 10/15/18           ENTERED 10/15/18 17:10:39                            Page 7 of 97
 Fill in this information to identify your case:

 Debtor 1                   Michael Lee Snyder
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Melissa Rae Ann Snyder
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                                         Check if this is an
                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $          1,434,800.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $              74,213.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $          1,509,013.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $          1,270,258.85

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $              61,915.70

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             434,709.22


                                                                                                                                     Your total liabilities $               1,766,883.77


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $              12,492.52

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $              12,491.94

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy




                 18-62088-rk                Doc 1            FILED 10/15/18                      ENTERED 10/15/18 17:10:39                                       Page 8 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            61,915.70

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             61,915.70




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




              18-62088-rk                Doc 1          FILED 10/15/18         ENTERED 10/15/18 17:10:39                       Page 9 of 97
 Fill in this information to identify your case and this filing:

 Debtor 1                    Michael Lee Snyder
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Melissa Rae Ann Snyder
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2861 Snyder Rd                                                                 Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Bellville                         OH        44813-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $210,240.00                $210,240.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Richland                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                PPN: 00491203710001 auditor $174,270 - 12 acres RESIDENCE




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy




               18-62088-rk                   Doc 1               FILED 10/15/18                    ENTERED 10/15/18 17:10:39                           Page 10 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                                 Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       2862 Snyder Rd                                                         Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the      Current value of the
       Bellville                         OH        44813-0000                 Land                                            entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                    $615,190.00                $615,190.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Richland                                                               Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       2862 Snyder Rd PPN: 0491203710000 Auditor $260,410 1800's farmhouse
                                                                       w 149 acre and dairy farm


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       2586 and 2606 Snyder Rd                                                Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the      Current value of the
       Bellville                         OH        44813-0000                 Land                                            entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                    $174,270.00                $174,270.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Richland                                                               Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       PPN: 00491203710001 auditor $174,270 - two rental homes; 80 acres




Official Form 106A/B                                                      Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




              18-62088-rk                   Doc 1               FILED 10/15/18            ENTERED 10/15/18 17:10:39                                Page 11 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                                 Case number (if known)

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       2606 Snyder Rd                                                         Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                              Land                                            Current value of the      Current value of the
       Bellville                         OH        44813-0000                                                                 entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                    $421,560.00                $421,560.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Richland                                                               Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       PPN: 0491203711000 auditor $221,830 modular home and 1800's
                                                                       farmhouse; 80 acres


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       2861 Snyder Rd (adjoins residence)                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       O'Possum Run Road                                                      Duplex or multi-unit building
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the      Current value of the
       Bellville                         OH        44813-0000                 Land                                            entire property?          portion you own?
       City                              State              ZIP Code          Investment property                                      $13,540.00                 $13,540.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Richland                                                               Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       PPN: 0491203709000 auditor $13,540 adjoining land, land-locked 20 acres


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                $1,434,800.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




              18-62088-rk                   Doc 1               FILED 10/15/18            ENTERED 10/15/18 17:10:39                                Page 12 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                         Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       GMC                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Acadia                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                142,353                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Needs new tires, oxygen
         sensor, power steering pump,                                Check if this is community property                        $6,000.00                   $6,000.00
         and other repairs - see itemized                            (see instructions)

         list


  3.2    Make:       Pontiac                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Sunfire                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2001                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                194,000                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Needs tires; purchased in 2014
         for $1000; does not run                                     Check if this is community property                        $1,112.00                   $1,112.00
                                                                     (see instructions)



  3.3    Make:       Chrysler                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Concord                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2003                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  70,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Debtor drives "beater" to work
                                                                     Check if this is community property                        $1,849.00                   $1,849.00
                                                                     (see instructions)



  3.4    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Silverado                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                138,000                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                        $6,675.00                   $6,675.00
                                                                     (see instructions)



  3.5    Make:    POLARIS                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:   SPORTSMAN 90 ATV                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:    2008                                               Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    N/A                                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         CHILD'S ATV - NOT RIDDEN
         SINCE DAMAGED IN ACCIDENT                                   Check if this is community property                            $25.00                      $25.00
         OVER 10 YEARS AGO                                           (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




              18-62088-rk               Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                      Page 13 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                             Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       POLARIS                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      UNKNOWN                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       +10 YEARS OLD                                   Debtor 2 only
                                                                                                                              Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         ATV Quad Runner- yellow,                                    Check if this is community property                                   $50.00                      $50.00
         motor is out                                                (see instructions)


  4.2    Make:       POLARIS                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      UNKNOWN                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       + 10 YEARS OLD                                  Debtor 2 only
                                                                                                                              Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Quad Runner- red - DOES NOT                                 Check if this is community property                                 $500.00                     $500.00
         RUN                                                         (see instructions)


  4.3    Make:       POLARIS                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      SPORTSMAN                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         CHILD'S ATV Quad Runner-                                    Check if this is community property                                 $100.00                     $100.00
         red; DAMAGED                                                (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $16,311.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods, furnishings, appliances                                                                                        $7,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 tv's, CD/DVD player, cd/dvd's, 2 computer and accessories, cell
                                    phones, wII and games, Ninendo DS and games, 2 tablet                                                                           $4,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy




              18-62088-rk               Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                             Page 14 of 97
 Debtor 1         Michael Lee Snyder
 Debtor 2         Melissa Rae Ann Snyder                                                                                      Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Wearing apparel                                                                                                            $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Costume and Wedding                                                                                                        $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            2 Dogs and 2 Birds                                                                                                         Unknown


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Lawnmower liened by John Deere                                                                                             $2,000.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                           $16,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................


Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy




              18-62088-rk                       Doc 1               FILED 10/15/18                             ENTERED 10/15/18 17:10:39               Page 15 of 97
 Debtor 1         Michael Lee Snyder
 Debtor 2         Melissa Rae Ann Snyder                                                                         Case number (if known)


                                                                                                                    Cash on hand                              $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                         17.1.    Checking                     Account at Mechanics Bank                                                    $20.00



                                         17.2.    Savings                      Account at Farmers and Savings Bank                                          $80.00


                                                                               Account at Farmers and Savings - Mike
                                         17.3.    checking                     Snyder Farms                                                                 $25.00



                                         17.4.    checking                     Account at Farmers and Savings Bank                                          $90.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                               Institution name:

                                         Pension                               Retirement plan with Dairy Farmers of
                                                                               America                                                                $13,687.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
Official Form 106A/B                                     Schedule A/B: Property                                                                              page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




             18-62088-rk                   Doc 1        FILED 10/15/18                 ENTERED 10/15/18 17:10:39                          Page 16 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                  Case number (if known)

        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:

                                         Employer-issued term life insurance                    spouse                                            Unknown


                                         Life Insurance - paid in full but no cash
                                         value                                                  spouse                                                  $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........
Official Form 106A/B                                                 Schedule A/B: Property                                                             page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                        Page 17 of 97
 Debtor 1        Michael Lee Snyder
 Debtor 2        Melissa Rae Ann Snyder                                                                                          Case number (if known)


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $13,902.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


                                             Richard Snider and his father Robert Snider -
                                             former business with Mike Snyder Farms and
                                             they owe debtors money                                                                  50% or 30           %                     Unknown


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy




              18-62088-rk                  Doc 1            FILED 10/15/18                       ENTERED 10/15/18 17:10:39                                     Page 18 of 97
 Debtor 1         Michael Lee Snyder
 Debtor 2         Melissa Rae Ann Snyder                                                                                          Case number (if known)


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                     $0.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.

           Yes. Go to line 47.

                                                                                                                                                                   Current value of the
                                                                                                                                                                   portion you own?
                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
      No
        Yes................


                                      40 heifers - secured by Farmers State Bank by June 13, 2018 UCC
                                      filing but this lien is linked to Farm Equipment on Schedule B and D
                                      already                                                                                                                                 $28,000.00


48. Crops—either growing or harvested
        No
        Yes. Give specific information.....


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
      No
        Yes................


                                      VARIOUS FARM EQUIPMENT DETAILED ON ATTACHED LIST                                                                                                $0.00


50. Farm and fishing supplies, chemicals, and feed
      No
        Yes................

                                      Feed                                                                                                                                            $0.00


                                      Hay                                                                                                                                             $0.00


51. Any farm- and commercial fishing-related property you did not already list
        No
        Yes. Give specific information.....



 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................             $28,000.00

Official Form 106A/B                                                            Schedule A/B: Property                                                                               page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy




              18-62088-rk                  Doc 1            FILED 10/15/18                       ENTERED 10/15/18 17:10:39                                      Page 19 of 97
 Debtor 1         Michael Lee Snyder
 Debtor 2         Melissa Rae Ann Snyder                                                                                                Case number (if known)


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $1,434,800.00
 56. Part 2: Total vehicles, line 5                                                                           $16,311.00
 57. Part 3: Total personal and household items, line 15                                                      $16,000.00
 58. Part 4: Total financial assets, line 36                                                                  $13,902.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                $28,000.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $74,213.00              Copy personal property total           $74,213.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,509,013.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy




              18-62088-rk                    Doc 1             FILED 10/15/18                         ENTERED 10/15/18 17:10:39                                  Page 20 of 97
 Fill in this information to identify your case:

 Debtor 1                 Michael Lee Snyder
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Melissa Rae Ann Snyder
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

      2861 Snyder Rd Bellville, OH 44813                             $210,240.00                               $273,850.00      Ohio Rev. Code Ann. §
      Richland County                                                                                                           2329.66(A)(1)
      PPN: 00491203710001 auditor                                                           100% of fair market value, up to
      $174,270 - 12 acres RESIDENCE                                                         any applicable statutory limit
      Line from Schedule A/B: 1.1

      2003 Chrysler Concord 70,000 miles                               $1,849.00                                  $3,775.00     Ohio Rev. Code Ann. §
      Debtor drives "beater" to work                                                                                            2329.66(A)(2)
      Line from Schedule A/B: 3.3                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      2008 Chevrolet Silverado 138,000                                 $6,675.00                                  $3,775.00     Ohio Rev. Code Ann. §
      miles                                                                                                                     2329.66(A)(2)
      Line from Schedule A/B: 3.4                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      + 10 YEARS OLD POLARIS                                              $500.00                                   $500.00     Ohio Rev. Code Ann. §
      UNKNOWN                                                                                                                   2329.66(A)(18)
      Quad Runner- red - DOES NOT RUN                                                       100% of fair market value, up to
      Line from Schedule A/B: 4.2                                                           any applicable statutory limit

      2008 POLARIS SPORTSMAN                                              $100.00                                   $100.00     Ohio Rev. Code Ann. §
      CHILD'S ATV Quad Runner- red;                                                                                             2329.66(A)(18)
      DAMAGED                                                                               100% of fair market value, up to
      Line from Schedule A/B: 4.3                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




               18-62088-rk              Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                      Page 21 of 97
 Debtor 1    Michael Lee Snyder
 Debtor 2    Melissa Rae Ann Snyder                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Household goods, furnishings,                                    $7,500.00                                   $3,750.00        Ohio Rev. Code Ann. §
     appliances                                                                                                                    2329.66(A)(4)(a)
     Line from Schedule A/B: 6.1                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Household goods, furnishings,                                    $7,500.00                                   $3,750.00        Ohio Rev. Code Ann. §
     appliances                                                                                                                    2329.66(A)(4)(a)
     Line from Schedule A/B: 6.1                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     4 tv's, CD/DVD player, cd/dvd's, 2                               $4,000.00                                   $2,000.00        Ohio Rev. Code Ann. §
     computer and accessories, cell                                                                                                2329.66(A)(4)(a)
     phones, wII and games, Ninendo DS                                                      100% of fair market value, up to
     and games, 2 tablet                                                                    any applicable statutory limit
     Line from Schedule A/B: 7.1

     4 tv's, CD/DVD player, cd/dvd's, 2                               $4,000.00                                   $2,000.00        Ohio Rev. Code Ann. §
     computer and accessories, cell                                                                                                2329.66(A)(4)(a)
     phones, wII and games, Ninendo DS                                                      100% of fair market value, up to
     and games, 2 tablet                                                                    any applicable statutory limit
     Line from Schedule A/B: 7.1

     Wearing apparel                                                  $1,000.00                                   $1,000.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 11.1                                                                                                  2329.66(A)(4)(a)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Costume and Wedding                                              $1,500.00                                   $3,200.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 12.1                                                                                                  2329.66(A)(4)(b)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     2 Dogs and 2 Birds                                               Unknown                                       $200.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 13.1                                                                                                  2329.66(A)(18)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Cash on hand                                                           $0.00                                                  Ohio Rev. Code Ann. §
     Line from Schedule A/B: 16.1                                                                                                  2329.66(A)(3)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Cash on hand                                                           $0.00                                                  Ohio Rev. Code Ann. §
     Line from Schedule A/B: 16.1                                                                                                  2329.66(A)(3)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking: Account at Mechanics                                       $20.00                                                   Ohio Rev. Code Ann. §
     Bank                                                                                                                          2329.66(A)(3)
     Line from Schedule A/B: 17.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Savings: Account at Farmers and                                      $80.00                                     $80.00        Ohio Rev. Code Ann. §
     Savings Bank                                                                                                                  2329.66(A)(3)
     Line from Schedule A/B: 17.2                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                         Page 22 of 97
 Debtor 1    Michael Lee Snyder
 Debtor 2    Melissa Rae Ann Snyder                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Savings: Account at Farmers and                                      $80.00                                     $80.00        Ohio Rev. Code Ann. §
     Savings Bank                                                                                                                  2329.66(A)(3)
     Line from Schedule A/B: 17.2                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     checking: Account at Farmers and                                     $25.00                                     $25.00        Ohio Rev. Code Ann. §
     Savings - Mike Snyder Farms                                                                                                   2329.66(A)(3)
     Line from Schedule A/B: 17.3                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     checking: Account at Farmers and                                     $90.00                                     $90.00        Ohio Rev. Code Ann. §
     Savings Bank                                                                                                                  2329.66(A)(3)
     Line from Schedule A/B: 17.4                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Pension: Retirement plan with Dairy                             $13,687.00                                 $13,687.00         Ohio Rev. Code Ann. §
     Farmers of America                                                                                                            2329.66(A)(10)(b)
     Line from Schedule A/B: 21.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Employer-issued term life insurance                              Unknown                                    Unknown           Ohio Rev. Code Ann. §§
     Beneficiary: spouse                                                                                                           2329.66(A)(6)(c), 3917.05
     Line from Schedule A/B: 31.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Life Insurance - paid in full but no                                   $0.00                                Unknown           Ohio Rev. Code Ann. §§
     cash value                                                                                                                    2329.66(A)(6)(c), 3917.05
     Beneficiary: spouse                                                                    100% of fair market value, up to
     Line from Schedule A/B: 31.2                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                         Page 23 of 97
 Fill in this information to identify your case:

 Debtor 1                   Michael Lee Snyder
                            First Name                       Middle Name                      Last Name

 Debtor 2                   Melissa Rae Ann Snyder
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                            Describe the property that secures the claim:                  $5,800.00                $6,000.00                    $0.00
         Creditor's Name                           2012 GMC Acadia 142,353 miles
                                                   Needs new tires, oxygen sensor,
                                                   power steering pump, and other
                                                   repairs - see itemized list
                                                   As of the date you file, the claim is: Check all that
         PO Box 380901                             apply.
         Bloomington, MN 55438                         Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
     Debtor 2 only                                      car loan)

       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
     Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
     community debt

 Date debt was incurred          04/2013                    Last 4 digits of account number        1919

 2.2     Capital One                               Describe the property that secures the claim:                    $141.78             $210,240.00                     $0.00
         Creditor's Name                           2861 Snyder Rd Bellville, OH 44813
                                                   Richland County
                                                   PPN: 00491203710001 auditor
         Attn: Bankruptcy                          $174,270 - 12 acres RESIDENCE
                                                   As of the date you file, the claim is: Check all that
         Po Box 30285                              apply.
         Salt Lake City, UT 84130                      Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy




               18-62088-rk                 Doc 1       FILED 10/15/18                    ENTERED 10/15/18 17:10:39                          Page 24 of 97
 Debtor 1 Michael Lee Snyder                                                                                  Case number (if know)
               First Name                  Middle Name                      Last Name
 Debtor 2 Melissa Rae Ann Snyder
               First Name                  Middle Name                      Last Name


    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          03/2017                     Last 4 digits of account number         2193

         Eagle Loan Company of
 2.3                                                Describe the property that secures the claim:                     $3,753.63       $6,675.00             $0.00
         Ohio Inc
         Creditor's Name                            2008 Chevrolet Silverado 138,000
                                                    miles
         331 Lexington Springmill
                                                    As of the date you file, the claim is: Check all that
         Rd #135                                    apply.
         Ontario, OH 44906                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

    Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   Non-Purchase Money Security
    community debt

 Date debt was incurred          04/2018                     Last 4 digits of account number         2482

         Farmers and Savings
 2.4                                                Describe the property that secures the claim:                     $4,098.00          $0.00        $4,098.00
         Bank
         Creditor's Name                            VARIOUS FARM EQUIPMENT
                                                    DETAILED ON ATTACHED LIST
                                                    As of the date you file, the claim is: Check all that
         PO Box 179                                 apply.
         Loudonville, OH 44842                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   inventory equipment accounts
    community debt

 Date debt was incurred          08-25-2010                  Last 4 digits of account number         4025

 2.5     Farmers State Bank                         Describe the property that secures the claim:                   $18,692.00           $0.00      $18,692.00
         Creditor's Name                            Loan-Balloon Payment Due 06/2020

                                                    As of the date you file, the claim is: Check all that
         PO Box 179                                 apply.
         Loudonville, OH 44842                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




              18-62088-rk                  Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                  Page 25 of 97
 Debtor 1 Michael Lee Snyder                                                                                  Case number (if know)
               First Name                  Middle Name                      Last Name
 Debtor 2 Melissa Rae Ann Snyder
               First Name                  Middle Name                      Last Name


    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          06/2010                     Last 4 digits of account number         9526

                                                                                                                                                    $1,052,021.9
 2.6     Farmers State Bank                                                                                      $1,052,021.99              $0.00
                                                    Describe the property that secures the claim:                                                              9
         Creditor's Name                            VARIOUS FARM EQUIPMENT
                                                    DETAILED ON ATTACHED LIST
                                                    As of the date you file, the claim is: Check all that
         11 South Main St                           apply.
         West Salem, OH 44287                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   UCC Financing Statement - recorded; plus mortgages
    community debt

                                 2018-06-13
                                 ucc filing
                                 updated;
                                 2015-09-22
 Date debt was incurred          mortgages                   Last 4 digits of account number         4331


 2.7     Farmers State Bank                         Describe the property that secures the claim:                     Unknown         $615,190.00       Unknown
         Creditor's Name                            2862 Snyder Rd Bellville, OH 44813
                                                    Richland County
                                                    2862 Snyder Rd PPN:
                                                    0491203710000 Auditor $260,410
                                                    1800's farmhouse w 149 acre and
                                                    dairy farm
                                                    As of the date you file, the claim is: Check all that
         11 South Main St                           apply.
         West Salem, OH 44287                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   Mortgage - several parcels
    community debt

 Date debt was incurred          9/22/2015                   Last 4 digits of account number         7521

 2.8     Farmers State Bank                         Describe the property that secures the claim:                     Unknown         $174,270.00       Unknown




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




              18-62088-rk                  Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                    Page 26 of 97
 Debtor 1 Michael Lee Snyder                                                                                  Case number (if know)
               First Name                  Middle Name                      Last Name
 Debtor 2 Melissa Rae Ann Snyder
               First Name                  Middle Name                      Last Name


         Creditor's Name                            2586 and 2606 Snyder Rd Bellville,
                                                    OH 44813 Richland County
                                                    PPN: 00491203710001 auditor
                                                    $174,270 - two rental homes; 80
                                                    acres
                                                    As of the date you file, the claim is: Check all that
         11 South Main St                           apply.
         West Salem, OH 44287                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   Mortgage - several parcels
    community debt

 Date debt was incurred          various                     Last 4 digits of account number         7521

 2.9     Farmers State Bank                         Describe the property that secures the claim:                     Unknown         $421,560.00       Unknown
         Creditor's Name                            2606 Snyder Rd Bellville, OH 44813
                                                    Richland County
                                                    PPN: 0491203711000 auditor
                                                    $221,830 modular home and 1800's
                                                    farmhouse; 80 acres
                                                    As of the date you file, the claim is: Check all that
         11 South Main St                           apply.
         West Salem, OH 44287                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   Mortgage - several parcels
    community debt

 Date debt was incurred          various                     Last 4 digits of account number         7521

 2.1
 0       Farmers State Bank                         Describe the property that secures the claim:                     Unknown          $13,540.00       Unknown
         Creditor's Name                            2861 Snyder Rd (adjoins residence)
                                                    O'Possum Run Road Bellville, OH
                                                    44813 Richland County
                                                    PPN: 0491203709000 auditor
                                                    $13,540 adjoining land, land-locked
                                                    20 acres
                                                    As of the date you file, the claim is: Check all that
         11 South Main St                           apply.
         West Salem, OH 44287                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




              18-62088-rk                  Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                    Page 27 of 97
 Debtor 1 Michael Lee Snyder                                                                                Case number (if know)
              First Name                 Middle Name                      Last Name
 Debtor 2 Melissa Rae Ann Snyder
              First Name                 Middle Name                      Last Name


    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)   Mortgage - several parcels
    community debt

 Date debt was incurred        various                     Last 4 digits of account number         7521

 2.1
 1     Furst McNess Company                       Describe the property that secures the claim:                     Unknown         $210,240.00       Unknown
       Creditor's Name                            2861 Snyder Rd Bellville, OH 44813
                                                  Richland County
                                                  PPN: 00491203710001 auditor
                                                  $174,270 - 12 acres RESIDENCE
                                                  As of the date you file, the claim is: Check all that
       120 E Clark St                             apply.
       Freeport, IL 61032                              Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                        car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)
    community debt

 Date debt was incurred        7/31/2018                   Last 4 digits of account number         1279

 2.1
 2     John Deere Financial                       Describe the property that secures the claim:                     $2,043.45         $2,000.00           $43.45
       Creditor's Name                            Lawnmower liened by John Deere

                                                  As of the date you file, the claim is: Check all that
       PO Box 4450                                apply.
       Carol Stream, IL 60197                          Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
    Debtor 2 only                                       car loan)

    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)   Purchase Money Security
    community debt

 Date debt was incurred        2017                        Last 4 digits of account number         4443

 2.1
 3     John Deere Financial                       Describe the property that secures the claim:                   $17,000.00              $0.00     $17,000.00
       Creditor's Name                            VARIOUS FARM EQUIPMENT
                                                  DETAILED ON ATTACHED LIST
                                                  As of the date you file, the claim is: Check all that
       PO Box 4450                                apply.
       Carol Stream, IL 60197                          Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.


Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




             18-62088-rk                 Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                    Page 28 of 97
 Debtor 1 Michael Lee Snyder                                                                                  Case number (if know)
               First Name                  Middle Name                      Last Name
 Debtor 2 Melissa Rae Ann Snyder
               First Name                  Middle Name                      Last Name



    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   secured by equipment
    community debt

 Date debt was incurred          2010 apx                    Last 4 digits of account number         7521

 2.1
 4       PHI Financial Services                     Describe the property that secures the claim:                   $28,000.00           $210,240.00             $0.00
         Creditor's Name                            2861 Snyder Rd Bellville, OH 44813
                                                    Richland County
         c/o Slovin & Assoc Co,                     PPN: 00491203710001 auditor
         L.P.A.                                     $174,270 - 12 acres RESIDENCE
                                                    As of the date you file, the claim is: Check all that
         644 Linn St Ste 720                        apply.
         Cincinnati, OH 45203                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          02/15/2018                  Last 4 digits of account number         3079

 2.1
 5       Westfield Bank                             Describe the property that secures the claim:                  $138,708.00           $210,240.00             $0.00
         Creditor's Name                            2861 Snyder Rd Bellville, OH 44813
                                                    Richland County
                                                    PPN: 00491203710001 auditor
         2 Park Circle                              $174,270 - 12 acres RESIDENCE
                                                    As of the date you file, the claim is: Check all that
         Westfield Center, OH                       apply.
         44251                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   Mortgage
    community debt

 Date debt was incurred          07/2011                     Last 4 digits of account number         5603


   Add the dollar value of your entries in Column A on this page. Write that number here:                                $1,270,258.85
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $1,270,258.85

 Part 2:     List Others to Be Notified for a Debt That You Already Listed


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




              18-62088-rk                  Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                       Page 29 of 97
 Debtor 1 Michael Lee Snyder                                                                      Case number (if know)
              First Name                Middle Name                  Last Name
 Debtor 2 Melissa Rae Ann Snyder
              First Name                Middle Name                  Last Name


 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Cheek Law Offices
        471 E Broad St Ste 1200                                                            Last 4 digits of account number
        Columbus, OH 43215

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.4
        Chex Systens
        7805 Hudson Rd Ste 100                                                             Last 4 digits of account number
        Saint Paul, MN 55125

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Richland County Common Pleas
        50 Park Ave                                                                        Last 4 digits of account number
        Mansfield, OH 44902

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.13
        Weltman Weinberg & Reis Co LPA
        323 W Lakeside Ave Ste 200                                                         Last 4 digits of account number   1782
        Cleveland, OH 44113




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                             page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                              Page 30 of 97
 Fill in this information to identify your case:

 Debtor 1                     Michael Lee Snyder
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Melissa Rae Ann Snyder
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          IRS                                                    Last 4 digits of account number       7521             $28,000.00        $28,000.00                    $0.00
              Priority Creditor's Name
              Insolvency Group                                       When was the debt incurred?           2013-2016
              1240 E 9th St Room 493
              Cleveland, OH 44199
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Taxes: 941 and possibly 940 for employee of Mike
                                                                                         Snyder Farms




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              48455                                           Best Case Bankruptcy




               18-62088-rk                 Doc 1        FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 31 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                             Case number (if know)

 2.2      Ohio Bureau of Workers' Comp.                              Last 4 digits of account number     6357                $1,647.33   $1,647.33              $0.00
          Priority Creditor's Name
          PO Box 89492                                               When was the debt incurred?         2017-2018
          Cleveland, OH 44101
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Worker' Compensation

 2.3      Ohio Dept of Job & Family Svcs                             Last 4 digits of account number     7521               Unknown      Unknown          Unknown
          Priority Creditor's Name
          Attn Program Services/Revenue                              When was the debt incurred?         unknown
          Recov
          PO Box 182404
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           May owe unemployment for farm worker

 2.4      Ohio Dept of Taxation                                      Last 4 digits of account number     7521               Unknown      Unknown          Unknown
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         unknown
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           possibly owe state taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                      Page 32 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                             Case number (if know)

 2.5      Ohio Dept of Taxation                                      Last 4 digits of account number     7521               Unknown      Unknown          Unknown
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         unknown
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           possibly owe school taxes

 2.6      Ohio Dept of Taxation                                      Last 4 digits of account number     0964                $3,079.42   $3,079.42              $0.00
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         07/2016
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien

 2.7      Ohio Dept of Taxation                                      Last 4 digits of account number     0371                  $485.00    $485.00               $0.00
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         03/2017
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                      Page 33 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                             Case number (if know)

 2.8      Ohio Dept of Taxation                                      Last 4 digits of account number     0735                $1,422.73   $1,422.73              $0.00
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         03/2017
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien

 2.9      Ohio Dept of Taxation                                      Last 4 digits of account number     0938                  $315.44    $315.44               $0.00
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         04/2017
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien

 2.1
 0        Ohio Dept of Taxation                                      Last 4 digits of account number     2099                  $157.97    $157.97               $0.00
          Priority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?         10/2017
          PO Box 530
          Columbus, OH 43216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                      Page 34 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                             Case number (if know)

 2.1
 1         Ohio Dept of Taxation                                     Last 4 digits of account number     0229                  $334.69     $334.69               $0.00
           Priority Creditor's Name
           Attn Bankruptcy                                           When was the debt incurred?         1/2018
           PO Box 530
           Columbus, OH 43216
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Tax Lien

 2.1       Richland County Treasurer's
 2         Office                                                    Last 4 digits of account number     7521              $26,473.12    $26,473.12              $0.00
           Priority Creditor's Name
           50 Park Ave E                                             When was the debt incurred?         2016-2017
           Mansfield, OH 44902
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           PPN: 049-12-037-10-001
                                                                                         PPN: 049-12-037-10-000
                                                                                         PPN: 049-12-037-11-000
                                                                                         PPN: 049-12-037-09-000

 2.1       Richland County Treasurer's
 3         Office                                                    Last 4 digits of account number     7521               Unknown           $0.00              $0.00
           Priority Creditor's Name
                                                                                                         possibly owe 2018 real
           50 Park Ave E                                             When was the debt incurred?         estate first half taxes
           Mansfield, OH 44902
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           real property taxes

 Part 2:      List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                     ENTERED 10/15/18 17:10:39                      Page 35 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                             Case number (if know)

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Amer Assist                                               Last 4 digits of account number         1468                                                        $3,604.25
            Nonpriority Creditor's Name
            PO Box 26095                                              When was the debt incurred?             02/2018
            Columbus, OH 43226
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                           Contingent

                 Debtor 2 only                                           Unliquidated
                 Debtor 1 and Debtor 2 only                              Disputed
                 At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

                 No                                                      Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                     Other. Specify    Charge Account


 4.2        Ashland Implement, Inc.                                   Last 4 digits of account number         4405                                                        $3,811.32
            Nonpriority Creditor's Name
            1145 Cleveland Ave                                        When was the debt incurred?             03/2018
            Ashland, OH 44805
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                           Contingent

                 Debtor 2 only                                           Unliquidated
                 Debtor 1 and Debtor 2 only                              Disputed
                 At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

                 No                                                      Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                     Other. Specify    Farm Services




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 6 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy




              18-62088-rk               Doc 1           FILED 10/15/18                    ENTERED 10/15/18 17:10:39                                 Page 36 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.3      Bechtel Services Inc.                                      Last 4 digits of account number       7521                                             $1,545.66
          Nonpriority Creditor's Name
          6900E Lincoln Hwy                                          When was the debt incurred?           02/2018
          Wooster, OH 44691
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.4      Byland Animal Hospital                                     Last 4 digits of account number       1546                                           $11,610.87
          Nonpriority Creditor's Name
          529 Wooster Rd                                             When was the debt incurred?           01/2018
          Loudonville, OH 44842
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.5      Capio Partners                                             Last 4 digits of account number       1352                                               $245.00
          Nonpriority Creditor's Name
          2222 Texoma Pkwy Ste 150                                   When was the debt incurred?           02/2018
          Sherman, TX 75090
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 37 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.6      Capitol One Bank USA Na                                    Last 4 digits of account number       6907                                               $510.00
          Nonpriority Creditor's Name
          PO Box 30281                                               When was the debt incurred?           03/2008
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.7      Capitol One Bank USA Na                                    Last 4 digits of account number       0030                                             $1,122.19
          Nonpriority Creditor's Name
          PO Box 85015                                               When was the debt incurred?           01/2017
          Richmond, VA 23285-5015
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Civil Judgment


 4.8      Cardmember Services                                        Last 4 digits of account number       1262                                             $6,460.00
          Nonpriority Creditor's Name
          PO Box 790084                                              When was the debt incurred?           12/2012
          Saint Louis, MO 63179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 38 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.9      Centerra Co-Op                                             Last 4 digits of account number       2840                                           $83,522.69
          Nonpriority Creditor's Name
          PO Box 1297                                                When was the debt incurred?           2017
          Ashland, OH 44805
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.1
 0        Chase Card                                                 Last 4 digits of account number       6750                                               $980.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           08/2006
          Wilmington, DE 19850-5298
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.1
 1        Chex Systems                                               Last 4 digits of account number       7521                                             Unknown
          Nonpriority Creditor's Name
          780 Hudson Rd Ste 100                                      When was the debt incurred?           various
          Saint Paul, MN 55125
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    possible account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 39 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.1
 2        Civista Bank                                               Last 4 digits of account number       1262                                             $5,684.39
          Nonpriority Creditor's Name
          PO Box 790408                                              When was the debt incurred?           various
          Saint Louis, MO 63179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.1
 3        Cole Distributing, Inc.                                    Last 4 digits of account number       1251                                             $3,327.00
          Nonpriority Creditor's Name
          PO Box 112                                                 When was the debt incurred?           12/2015
          Shelby, OH 44875
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.1      Credence Resource Management
 4        LLC.                                                       Last 4 digits of account number       9499                                               $340.09
          Nonpriority Creditor's Name
          17000 Dallas Pkwy Ste 204                                  When was the debt incurred?           05/2018
          Dallas, TX 75248
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 40 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.1
 5        Credit Collection Services                                 Last 4 digits of account number       9895                                               $207.76
          Nonpriority Creditor's Name
          PO Box 607                                                 When was the debt incurred?           2018
          Norwood, MA 02062
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account


 4.1
 6        Custom Manure Hauling LLC                                  Last 4 digits of account number       various                                          $2,895.67
          Nonpriority Creditor's Name
          2573 Township Rd 687                                       When was the debt incurred?           12/2015
          Loudonville, OH 44842
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.1
 7        DHI Cooperative Inc.                                       Last 4 digits of account number       2006                                             $1,369.70
          Nonpriority Creditor's Name
          PO Box 28168                                               When was the debt incurred?           10/2015
          Columbus, OH 43228
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 41 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.1
 8        Elzy Milling & Trade Ltd.                                  Last 4 digits of account number       7521                                             $5,468.20
          Nonpriority Creditor's Name
          25 E Ogle St                                               When was the debt incurred?           05/2018
          Bellville, OH 44813
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.1
 9        First Knox National Bank                                   Last 4 digits of account number       4043                                             $4,818.00
          Nonpriority Creditor's Name
          1 S Main St                                                When was the debt incurred?           05/2009
          Mount Vernon, OH 43050
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.2
 0        Furst McNess Company                                       Last 4 digits of account number       2721                                           $10,426.60
          Nonpriority Creditor's Name
          120 E Clark St                                             When was the debt incurred?           2017
          Freeport, IL 61032
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Civil Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 42 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.2
 1        Genox Cooperative Inc.                                     Last 4 digits of account number       2516                                               $513.67
          Nonpriority Creditor's Name
          PO Box 469                                                 When was the debt incurred?           08/2017
          Shawano, WI 54166
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.2
 2        Gerber Feed                                                Last 4 digits of account number       7521                                           $10,557.20
          Nonpriority Creditor's Name
          3094 Moser Rd                                              When was the debt incurred?           05/2018
          Dalton, OH 44618
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.2
 3        Harold's Equipment, Inc.                                   Last 4 digits of account number       7521                                             $1,564.96
          Nonpriority Creditor's Name
          2120 Co. Rd 168                                            When was the debt incurred?           01/2018
          Dundee, OH 44624
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 43 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.2
 4        Heritage Cooperative                                       Last 4 digits of account number       1215                                             $2,293.75
          Nonpriority Creditor's Name
          PO Box 369                                                 When was the debt incurred?           01/2018
          Canfield, OH 44406
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.2
 5        Hill's Supply, Inc.                                        Last 4 digits of account number       0635                                             $4,831.37
          Nonpriority Creditor's Name
          2366 Locust St                                             When was the debt incurred?           02/2018
          Canal Fulton, OH 44614
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.2
 6        J & R Spraying                                             Last 4 digits of account number       7521                                             $3,320.00
          Nonpriority Creditor's Name
          PO Box 206                                                 When was the debt incurred?           04/2017
          Chesterville, OH 43317
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 44 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.2
 7        L.E. Sommer Kidron, Inc.                                   Last 4 digits of account number       7521                                             $8,708.49
          Nonpriority Creditor's Name
          PO Box 230                                                 When was the debt incurred?           06/2015
          Kidron, OH 44636
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.2
 8        Lyons, Doughty, & Veldhuis                                 Last 4 digits of account number       7358                                             $1,222.19
          Nonpriority Creditor's Name
          471 E Broad St 12th Fl                                     When was the debt incurred?           2018
          Columbus, OH 43215
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account


 4.2
 9        Mast Lepley                                                Last 4 digits of account number       7521                                             $5,360.81
          Nonpriority Creditor's Name
          7787 E Lincolnway                                          When was the debt incurred?           12/2013
          Apple Creek, OH 44606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Hardware Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 45 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.3
 0        Millersburg Tire Service Inc.                              Last 4 digits of account number       7521                                               $704.96
          Nonpriority Creditor's Name
          7375 St Rt 39 E                                            When was the debt incurred?           02/2018
          Millersburg, OH 44654
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Vehicle Repairs


 4.3
 1        Nationwide Credit                                          Last 4 digits of account number       2191                                               $980.46
          Nonpriority Creditor's Name
          PO Box 10354                                               When was the debt incurred?           02/2018
          Des Moines, IA 50306
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account


 4.3
 2        Orange Lake/Wilson Resort Finance                          Last 4 digits of account number       625                                            $10,350.00
          Nonpriority Creditor's Name
          8505 W Irlo Bronson Memorial Hwy                           When was the debt incurred?           06/2014
          Kissimmee, FL 34747
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Time Share Foreclosed in 12/2016




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 46 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.3
 3        PHI Financial Services                                     Last 4 digits of account number       079                                              Unknown
          Nonpriority Creditor's Name
          c/o Slovin & Assoc Co, L.P.A.                              When was the debt incurred?           2016
          644 Linn St Ste 720
          Cincinnati, OH 45203
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Loan


 4.3
 4        Philip B. Willette Co LPA                                  Last 4 digits of account number       1468                                             $3,604.25
          Nonpriority Creditor's Name
          PO Box 26042                                               When was the debt incurred?           04/2018
          Columbus, OH 43226
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account


 4.3
 5        Portfolio Recovery Associates                              Last 4 digits of account number       0342                                             $3,156.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                 When was the debt incurred?           01/2017
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 47 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.3
 6        Portfolio Recovery Associates                              Last 4 digits of account number       1215                                               $644.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                 When was the debt incurred?           05/2017
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account


 4.3
 7        Progressive Auto Insurance                                 Last 4 digits of account number       1964                                             $1,013.47
          Nonpriority Creditor's Name
          6300 Wilson Mills Rd                                       When was the debt incurred?           06/2018
          PO Box W33
          Mayfield Village, OH 44143
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Insurance


 4.3
 8        Refrigeration 77, LLC.                                     Last 4 digits of account number       7521                                           $11,462.77
          Nonpriority Creditor's Name
          5807 CR 77                                                 When was the debt incurred?           02/2016
          Millersburg, OH 44654
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 48 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.3
 9        Richland Bureau of Creditors                               Last 4 digits of account number       various                                            $300.00
          Nonpriority Creditor's Name
          PO Box 1548                                                When was the debt incurred?           various
          Mansfield, OH 44901
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical Services


 4.4
 0        Robert Snider                                              Last 4 digits of account number       2015                                             Unknown
          Nonpriority Creditor's Name
          c/o Richard Snider                                         When was the debt incurred?           1/1/2016 to 5/1/2016
          2862 Snyder Rd
          Bellville, OH 44813
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Notice only


 4.4
 1        Robert Snider                                              Last 4 digits of account number       2015                                             Unknown
          Nonpriority Creditor's Name
          2862 Snyder Rd                                             When was the debt incurred?           1/1/2016 until 5/1/2016
          Bellville, OH 44813
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 49 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.4
 2        Samaritan Regional Health                                  Last 4 digits of account number       various                                            $245.00
          Nonpriority Creditor's Name
          1025 Center St                                             When was the debt incurred?           various
          Ashland, OH 44805
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical Services


 4.4
 3        Semex                                                      Last 4 digits of account number       6928                                               $737.70
          Nonpriority Creditor's Name
          PO Box 8280                                                When was the debt incurred?           02/2018
          Madison, WI 53708
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services


 4.4
 4        Spring Electrical Construction                             Last 4 digits of account number       4661                                               $494.64
          Nonpriority Creditor's Name
          1500 E Lindaire Ln                                         When was the debt incurred?           02/2016
          Mansfield, OH 44906
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Farm Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 50 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.4
 5        Sunshine Heifers LLC                                       Last 4 digits of account number       2120                                          $203,924.00
          Nonpriority Creditor's Name
          3900 S Lindsay Rd                                          When was the debt incurred?           09/14/2018
          Chandler, AZ 85286
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Civil over lease of 200 returned Heifers


 4.4
 6        Syncb/Ashley Furniture                                     Last 4 digits of account number       0413                                             $2,672.00
          Nonpriority Creditor's Name
          PO Box 965036                                              When was the debt incurred?           08/2009
          Orlando, FL 32896-5036
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.4
 7        Syncb/Sams Club                                            Last 4 digits of account number       0342                                             $3,155.00
          Nonpriority Creditor's Name
          PO Box 965005                                              When was the debt incurred?           03/2010
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 51 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 4.4
 8         Synchb/JC Penney                                          Last 4 digits of account number       1061                                             $1,948.00
           Nonpriority Creditor's Name
           PO Box 965007                                             When was the debt incurred?           11/2007
           Orlando, FL 32896
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.4
 9         TD Bank USA                                               Last 4 digits of account number       2807                                               $657.00
           Nonpriority Creditor's Name
           c/o Target Credit Services                                When was the debt incurred?           12/2005
           PO Box 1470
           Minneapolis, MN 55440
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.5       The Receivable Management
 0         Services                                                  Last 4 digits of account number       1142                                             $2,338.14
           Nonpriority Creditor's Name
           PO Box 361598                                             When was the debt incurred?           various
           Columbus, OH 43236
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collections Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                    ENTERED 10/15/18 17:10:39                            Page 52 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Agland Co-Op, Inc                                             Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 369                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Canfield, OH 44406
                                                               Last 4 digits of account number                  1468

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Andrew Schreiber                                              Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 471 E Broad St 12th Fl                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Anthony C Sallah                                              Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 200 Public Sq Ste 2300                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44114
                                                               Last 4 digits of account number                  2120

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Attorney General of United States                             Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Dept of Justice Tax Div Civil                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Trial Section, Northern Region
 PO Box 55
 Washington, DC 20044
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capitol One Bank USA Na                                       Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 85015                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23285-5015
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Bank USA, N.A.                                          Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 36520                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40233
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Debt Recovery Solutions                                       Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1669 Lexington Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A
 Mansfield, OH 44907
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Direct TV                                                     Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5007                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ELAN Financial Services                                       Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 108                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63166-0108
                                                               Last 4 digits of account number                  1262

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                           Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 23870                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Global Credit & Collection Corp                               Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 23 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                  ENTERED 10/15/18 17:10:39                                Page 53 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 5440 N Cumberland Ave Ste 300                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60656
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSBC Bank Nevada                                              Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111B Town Center Dr                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89144
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 200 N High St Room 425                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kevin L String                                                Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 68 Olive St Ste 6                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Chagrin Falls, OH 44022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mansfield Municipal Court                                     Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 30 N Diamond St                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Mansfield, OH 44902
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mitchell D. Bluhm & Associates,                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 3400 Texoma Pkwy Ste 100
 Sherman, TX 75090
                                                               Last 4 digits of account number                  6219

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Insurance                                          Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1050 Lexington Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Mansfield, OH 44907
                                                               Last 4 digits of account number                  1142

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Insurance                                          Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1050 Lexington Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Mansfield, OH 44907
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nicholas S Laue                                               Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 230 Fulton St E                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Rapids, MI 49504
                                                               Last 4 digits of account number                  2120

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General                                         Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 30 E Broad St                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General                                         Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 150 E Gay St                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215
                                                               Last 4 digits of account number                  7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates                                 Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                  ENTERED 10/15/18 17:10:39                                Page 54 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                          Case number (if know)

 120 Corporate Blvd Ste 100                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number                    6023

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richland County Common Pleas                                  Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 50 Park Ave                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Mansfield, OH 44902
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richland County Prosecutor                                    Line 2.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Civil Division                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 38 S Park St #2
 Mansfield, OH 44902
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richland County Prosecutor                                    Line 2.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Civil Division                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 38 S Park St #2
 Mansfield, OH 44902
                                                               Last 4 digits of account number                    7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RMS                                                           Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 361598                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43236
                                                               Last 4 digits of account number                    1142

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Samaritan Emergency Physicians                                Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 433 W High St                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Bryan, OH 43506
                                                               Last 4 digits of account number                    7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 965036                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5036
                                                               Last 4 digits of account number                    7521

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems Inc.                                       Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collections Agency                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 500 Virginia Dr Ste 514
 Fort Washington, PA 19034
                                                               Last 4 digits of account number                    6928

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United States District Court                                  Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Northern District- Eastern Division                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Clerk of Courts
 801 W Superior Ave
 Cleveland, OH 44113
                                                               Last 4 digits of account number                    2120

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    61,915.70
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 25 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                  ENTERED 10/15/18 17:10:39                                Page 55 of 97
 Debtor 1 Michael Lee Snyder
 Debtor 2 Melissa Rae Ann Snyder                                                                        Case number (if know)

                        6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.      $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                   6e.      $                61,915.70

                                                                                                                          Total Claim
                        6f.   Student loans                                                              6f.      $                      0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                      6g.      $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.      $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                              here.                                                                               $              434,709.22

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                6j.      $              434,709.22




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                ENTERED 10/15/18 17:10:39                          Page 56 of 97
 Fill in this information to identify your case:

 Debtor 1                  Michael Lee Snyder
                           First Name                         Middle Name            Last Name

 Debtor 2                  Melissa Rae Ann Snyder
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Sunshine Heifers LLC                                                       70 Cattle dated 12/6/2017, and delivered on 12/18-19/2017
               3900 S Lindsay Rd
               Chandler, AZ 85286




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                18-62088-rk              Doc 1           FILED 10/15/18         ENTERED 10/15/18 17:10:39                         Page 57 of 97
 Fill in this information to identify your case:

 Debtor 1                   Michael Lee Snyder
                            First Name                           Middle Name       Last Name

 Debtor 2                   Melissa Rae Ann Snyder
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Shirley Ann Snyder                                                                   Schedule D, line
                6059 Possum Run Rd                                                                   Schedule E/F, line 4.45
                Bellville, OH 44813
                                                                                                     Schedule G
                (Debtor's mother)
                                                                                                   Sunshine Heifers LLC




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




               18-62088-rk                 Doc 1           FILED 10/15/18       ENTERED 10/15/18 17:10:39                Page 58 of 97
Fill in this information to identify your case:

Debtor 1                      Michael Lee Snyder

Debtor 2                      Melissa Rae Ann Snyder
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OHIO

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            driver                                     Home Health Aide
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Jamison Well Drilling                      Lakeside Home Care, LLC

       Occupation may include student        Employer's address
                                                                   258 Central Ave                            3 St Rt 3
       or homemaker, if it applies.
                                                                   Mansfield, OH 44905                        Lakeville, OH 44638

                                             How long employed there?         September 2018                           February-September
                                                                                                                       27,2018

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        3,154.67     $         1,421.88

3.     Estimate and list monthly overtime pay.                                              3.    +$          637.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      3,791.67           $   1,421.88




Official Form 106I                                                      Schedule I: Your Income                                                  page 1


              18-62088-rk            Doc 1        FILED 10/15/18         ENTERED 10/15/18 17:10:39                        Page 59 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                                Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $        3,791.67     $         1,421.88

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $         690.30      $           172.73
      5b.    Mandatory contributions for retirement plans                                  5b.        $           0.00      $             0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $           0.00      $             0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $           0.00      $             0.00
      5e.    Insurance                                                                     5e.        $           0.00      $             0.00
      5f.    Domestic support obligations                                                  5f.        $           0.00      $             0.00
      5g.    Union dues                                                                    5g.        $           0.00      $             0.00
      5h.    Other deductions. Specify:                                                    5h.+       $           0.00 +    $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $             690.30      $           172.73
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            3,101.37     $        1,249.15
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $        1,950.00     $                0.00
      8b. Interest and dividends                                                           8b.        $            0.00     $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Adoption subsidy - permanent                                      8f.        $         750.00      $                0.00

             Foster ($700 per child; currently just got 2d child)                                     $        1,400.00     $                0.00
      8g.    Pension or retirement income                                                  8g.        $            0.00     $                0.00
                                    FARM INCOME APX WHEN RENT
      8h.    Other monthly income. Specify:
                                    HAY FIELDS                                             8h.+ $              3,459.00 + $                  0.00
             FARM INCOME - GOVT SUBSIDARY                                                       $                583.00   $                  0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            8,142.00     $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              11,243.37 + $      1,249.15 = $           12,492.52
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $          12,492.52
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: We are working out a plan with Farmers State Bank who has the UCC filing against much of the
                             farm; may rent fields for hay/agriculture after 200 heifers just were surrendered and they had eaten
                             that hay in the fields. apx $100 per acre


Official Form 106I                                                     Schedule I: Your Income                                                        page 2


            18-62088-rk         Doc 1       FILED 10/15/18              ENTERED 10/15/18 17:10:39                           Page 60 of 97
Fill in this information to identify your case:

Debtor 1                 Michael Lee Snyder                                                                  Check if this is:
                                                                                                                 An amended filing
Debtor 2                 Melissa Rae Ann Snyder                                                                  A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OHIO                                                  MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for     Dependent’s relationship to        Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2               age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                              son-foster (in and out)            3                    Yes
                                                                                                                                             No
                                                                                     son-adopted                        5                    Yes
                                                                                                                                             No
                                                                                     daughter-foster                    6                    Yes
                                                                                                                                             No
                                                                                     son-adopted                        6                    Yes
                                                                                                                                             No
                                                                                     daughter-adopted                   8                    Yes
                                                                                                                                             No
                                                                                     daughter-natural                   17                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                            878.94

      If not included in line 4:

      4a.     Real estate taxes                                                                             4a. $                               0.00
      4b.     Property, homeowner’s, or renter’s insurance                                                  4b. $                               0.00
      4c.     Home maintenance, repair, and upkeep expenses                                                 4c. $                              70.00
Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1



           18-62088-rk             Doc 1         FILED 10/15/18                    ENTERED 10/15/18 17:10:39                      Page 61 of 97
Debtor 1    Michael Lee Snyder
Debtor 2    Melissa Rae Ann Snyder                                                 Case number (if known)

     4d. Homeowner’s association or condominium dues                                    4d. $                        0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5. $                        0.00




Official Form 106J                                     Schedule J: Your Expenses                                            page 2



        18-62088-rk        Doc 1      FILED 10/15/18           ENTERED 10/15/18 17:10:39                    Page 62 of 97
Debtor 1     Michael Lee Snyder
Debtor 2     Melissa Rae Ann Snyder                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                240.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                140.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                360.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,400.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               300.00
10.   Personal care products and services                                                    10. $                                                120.00
11.   Medical and dental expenses                                                            11. $                                                200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 450.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  170.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  730.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  250.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    Miscellaneous                                                       21. +$                                                50.00
      Business loan payment to Farmers State Bank                                                 +$                                            6,933.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      12,491.94
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      12,491.94
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              12,492.52
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             12,491.94

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.58

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3



        18-62088-rk              Doc 1         FILED 10/15/18                 ENTERED 10/15/18 17:10:39                              Page 63 of 97
 Fill in this information to identify your case:

 Debtor 1                    Michael Lee Snyder
                             First Name                     Middle Name             Last Name

 Debtor 2                    Melissa Rae Ann Snyder
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Michael Lee Snyder                                                    X   /s/ Melissa Rae Ann Snyder
              Michael Lee Snyder                                                        Melissa Rae Ann Snyder
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 15, 2018                                               Date    October 15, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               18-62088-rk                Doc 1        FILED 10/15/18           ENTERED 10/15/18 17:10:39                        Page 64 of 97
 Fill in this information to identify your case:

 Debtor 1                  Michael Lee Snyder
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Melissa Rae Ann Snyder
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        2862 Snyder Rd                                           From-To:                       Same as Debtor 1                                     Same as Debtor 1
        Bellville, OH 44813                                                                                                                       From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $2,632.00           Wages, commissions,                  $8,592.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




               18-62088-rk                 Doc 1       FILED 10/15/18                ENTERED 10/15/18 17:10:39                             Page 65 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                      Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                             Wages, commissions,                               $0.00          Wages, commissions,              $18,545.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                               $0.00          Wages, commissions,                $5,751.00
 (January 1 to December 31, 2016 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Job & Family                                              $13,915.00
 the date you filed for bankruptcy:   Services for Foster
                                                   Care

                                                   Job & Family -                                 $7,500.00
                                                   Adoption Subsidy

 For last calendar year:                           Job & Family                                 $14,076.00
 (January 1 to December 31, 2017 )                 Services for Foster
                                                   Care

                                                   Job & Family -                                 $9,000.00
                                                   Adoption Subsidy

 For the calendar year before that:                Job & Family                                   $6,992.00
 (January 1 to December 31, 2016 )                 Services for Foster
                                                   Care

                                                   Job & Family -                                 $9,000.00
                                                   Adoption Subsidy


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                ENTERED 10/15/18 17:10:39                             Page 66 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                      Case number (if known)


                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Furst-Mcness Company vs.                                  Civil                      Mansfield Municipal Court                  Pending
       Michael L. Snyder                                                                    30 N Diamond St                            On appeal
       2017 CVF 02721                                                                       Mansfield, OH 44902
                                                                                                                                       Concluded


       Furst- Mcness Company vs. Mike                            Civil                      Richland County Common                     Pending
       Snyder Farms                                                                         Pleas                                      On appeal
       2018 CJ 01279                                                                        50 Park Ave
                                                                                                                                       Concluded
                                                                                            Mansfield, OH 44902

       PHI Financial Services vs. Mike                           Civil                      Richland County Common                     Pending
       Snyder                                                                               Pleas                                      On appeal
       2018 CJ 83079                                                                        50 Park Ave
                                                                                                                                       Concluded
                                                                                            Mansfield, OH 44902




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                        Page 67 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                      Case number (if known)


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Sunshine Heifers LLC vs. Mike                             Civil- Heifers             United States District Court                Pending
       Snyder Farms et al.                                                                  Northern District- Eastern                  On appeal
       1:18 CV 02120                                                                        Division
                                                                                                                                        Concluded
                                                                                            ATTN: Clerk of Courts
                                                                                            801 W Superior Ave
                                                                                            Cleveland, OH 44113


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Orange Lake/Wilson Resort                                 Time Share Forclosed in 12/2016                              12/2016                      Unknown
       Finance
       8505 W Irlo Bronson Memorial Hwy                              Property was repossessed.
       Kissimmee, FL 34747                                           Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Furst McNess Company                                      Farm Services/ Equipment                                     June 2018                    $8,000.00
       120 E Clark St
       Freeport, IL 61032                                            Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                         Page 68 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                      Case number (if known)


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Attorney Deborah L Mack, JD/MBA                               Attorney Fees                                            April                     $1,500.00
       53 E Main St                                                                                                           2018-October
       Lexington, OH 44904                                                                                                    2018
       debbie@ohiodebtrelief.lawyer


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                ENTERED 10/15/18 17:10:39                          Page 69 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                       Case number (if known)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                    transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                  ENTERED 10/15/18 17:10:39                     Page 70 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                           Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Mike Snyder Farms                                         Dairy Farm                                          EIN:       XX-XXXXXXX
       2861 Snyder Rd
       Bellville, OH 44813                                       Tax Preparer: Sheri & Sons Tax                      From-To    05/2009-Present
                                                                 Service
                                                                 158 Heininger Alley
                                                                 Butler, OH 44822
                                                                 419.883.2473


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Farmers State Bank
       11 South Main St
       West Salem, OH 44287

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                 ENTERED 10/15/18 17:10:39                          Page 71 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                      Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Michael Lee Snyder                                                  /s/ Melissa Rae Ann Snyder
 Michael Lee Snyder                                                      Melissa Rae Ann Snyder
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     October 15, 2018                                               Date     October 15, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18                ENTERED 10/15/18 17:10:39                      Page 72 of 97
 Fill in this information to identify your case:

 Debtor 1                  Michael Lee Snyder
                           First Name                       Middle Name              Last Name

 Debtor 2                  Melissa Rae Ann Snyder
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 2012 GMC Acadia 142,353 miles                            Reaffirmation Agreement.
    property       Needs new tires, oxygen                                  Retain the property and [explain]:
    securing debt: sensor, power steering pump,
                   and other repairs - see itemized
                   list


    Creditor's         Capital One                                          Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 2861 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: PPN: 00491203710001 auditor
                   $174,270 - 12 acres RESIDENCE                          avoid lien using 11 U.S.C. § 522(f)



    Creditor's         Eagle Loan Company of Ohio Inc                       Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




               18-62088-rk              Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39              Page 73 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                 Case number (if known)


    Description of      2008 Chevrolet Silverado                            Reaffirmation Agreement.
    property            138,000 miles                                       Retain the property and [explain]:
    securing debt:



    Creditor's     Farmers and Savings Bank                                 Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of      VARIOUS FARM EQUIPMENT                              Reaffirmation Agreement.
    property            DETAILED ON ATTACHED LIST                           Retain the property and [explain]:
    securing debt:



    Creditor's     Farmers State Bank                                       Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of      VARIOUS FARM EQUIPMENT                              Reaffirmation Agreement.
    property            DETAILED ON ATTACHED LIST                           Retain the property and [explain]:
    securing debt:



    Creditor's     Farmers State Bank                                       Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2862 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: 2862 Snyder Rd PPN:
                   0491203710000 Auditor
                   $260,410 1800's farmhouse w
                   149 acre and dairy farm


    Creditor's     Farmers State Bank                                       Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2586 and 2606 Snyder Rd                                  Reaffirmation Agreement.
    property       Bellville, OH 44813 Richland                             Retain the property and [explain]:
    securing debt: County
                   PPN: 00491203710001 auditor
                   $174,270 - two rental homes; 80
                   acres


    Creditor's     Farmers State Bank                                       Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2606 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: PPN: 0491203711000 auditor
                   $221,830 modular home and
                   1800's farmhouse; 80 acres


    Creditor's     Farmers State Bank                                       Surrender the property.                              No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                     Page 74 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                 Case number (if known)


    name:                                                                    Retain the property and redeem it.                  Yes

                                                                            Retain the property and enter into a
    Description of 2861 Snyder Rd (adjoins                                  Reaffirmation Agreement.
    property       residence) O'Possum Run Road                             Retain the property and [explain]:
    securing debt: Bellville, OH 44813 Richland
                   County
                   PPN: 0491203709000 auditor
                   $13,540 adjoining land,
                   land-locked 20 acres


    Creditor's     Furst McNess Company                                     Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2861 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: PPN: 00491203710001 auditor
                   $174,270 - 12 acres RESIDENCE                          avoid lien using 11 U.S.C. § 522(f)



    Creditor's     John Deere Financial                                     Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of      Lawnmower liened by John                            Reaffirmation Agreement.
    property            Deere                                               Retain the property and [explain]:
    securing debt:



    Creditor's     John Deere Financial                                     Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of      VARIOUS FARM EQUIPMENT                              Reaffirmation Agreement.
    property            DETAILED ON ATTACHED LIST                           Retain the property and [explain]:
    securing debt:



    Creditor's     PHI Financial Services                                   Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2861 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: PPN: 00491203710001 auditor
                   $174,270 - 12 acres RESIDENCE                          avoid lien using 11 U.S.C. § 522(f)



    Creditor's     Westfield Bank                                           Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2861 Snyder Rd Bellville, OH                             Reaffirmation Agreement.
    property       44813 Richland County                                    Retain the property and [explain]:
    securing debt: PPN: 00491203710001 auditor
                   $174,270 - 12 acres RESIDENCE

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                     Page 75 of 97
 Debtor 1      Michael Lee Snyder
 Debtor 2      Melissa Rae Ann Snyder                                                                Case number (if known)


in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Sunshine Heifers LLC                                                                               No

                                                                                                                                 Yes

 Description of leased        70 Cattle dated 12/6/2017, and delivered on 12/18-19/2017
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Lee Snyder                                                       X /s/ Melissa Rae Ann Snyder
       Michael Lee Snyder                                                              Melissa Rae Ann Snyder
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        October 15, 2018                                                 Date    October 15, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                       Page 76 of 97
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Michael Lee Snyder
 Debtor 2              Melissa Rae Ann Snyder                                                              1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Ohio
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $            Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




               18-62088-rk              Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                              Page 77 of 97
 Debtor 1     Michael Lee Snyder
 Debtor 2     Melissa Rae Ann Snyder                                                                    Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                           $                                       $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                            $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                   =   $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                          13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Michael Lee Snyder                                                 X /s/ Melissa Rae Ann Snyder
                Michael Lee Snyder                                                        Melissa Rae Ann Snyder
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date October 15, 2018                                                      Date October 15, 2018
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




              18-62088-rk               Doc 1          FILED 10/15/18           ENTERED 10/15/18 17:10:39                             Page 78 of 97
 Fill in this information to identify your case:

 Debtor 1            Michael Lee Snyder

 Debtor 2           Melissa Rae Ann Snyder
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Ohio

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18           ENTERED 10/15/18 17:10:39                    Page 79 of 97
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Michael Lee Snyder
 Debtor 2              Melissa Rae Ann Snyder                                                              1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Ohio
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $            Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




               18-62088-rk              Doc 1          FILED 10/15/18            ENTERED 10/15/18 17:10:39                              Page 80 of 97
 Debtor 1     Michael Lee Snyder
 Debtor 2     Melissa Rae Ann Snyder                                                                    Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                           $                                       $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                            $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                   =   $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                          13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Michael Lee Snyder                                                 X /s/ Melissa Rae Ann Snyder
                Michael Lee Snyder                                                        Melissa Rae Ann Snyder
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date October 15, 2018                                                      Date October 15, 2018
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




              18-62088-rk               Doc 1          FILED 10/15/18           ENTERED 10/15/18 17:10:39                             Page 81 of 97
 Fill in this information to identify your case:

 Debtor 1            Michael Lee Snyder

 Debtor 2           Melissa Rae Ann Snyder
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Ohio

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18           ENTERED 10/15/18 17:10:39                    Page 82 of 97
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18        ENTERED 10/15/18 17:10:39                   Page 83 of 97
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18        ENTERED 10/15/18 17:10:39                       Page 84 of 97
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18        ENTERED 10/15/18 17:10:39                       Page 85 of 97
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18        ENTERED 10/15/18 17:10:39                   Page 86 of 97
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
             Michael Lee Snyder
 In re       Melissa Rae Ann Snyder                                                                           Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,000.00
             Prior to the filing of this statement I have received                                        $                         0.00
             Balance Due                                                                                  $                     3,000.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 15, 2018                                                          /s/ Deborah L Mack
     Date                                                                      Deborah L Mack 0067347
                                                                               Signature of Attorney
                                                                               Attorney Deborah L Mack, JD/MBA
                                                                               53 E Main St
                                                                               Lexington, OH 44904
                                                                               419.884.4600 Fax: 800.410.3620
                                                                               Debbie@OhioFinancial.Lawyer
                                                                               Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18         ENTERED 10/15/18 17:10:39                      Page 87 of 97
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
            Michael Lee Snyder
 In re      Melissa Rae Ann Snyder                                                                 Case No.
                                                                                 Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: October 15, 2018                                               /s/ Michael Lee Snyder
                                                                      Michael Lee Snyder
                                                                      Signature of Debtor

 Date: October 15, 2018                                               /s/ Melissa Rae Ann Snyder
                                                                      Melissa Rae Ann Snyder
                                                                      Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy




             18-62088-rk                Doc 1          FILED 10/15/18          ENTERED 10/15/18 17:10:39      Page 88 of 97
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Agland Co-Op, Inc
                          PO Box 369
                          Canfield, OH 44406


                          Ally Financial
                          PO Box 380901
                          Bloomington, MN 55438


                          Amer Assist
                          PO Box 26095
                          Columbus, OH 43226


                          Andrew Schreiber
                          471 E Broad St 12th Fl
                          Columbus, OH 43215


                          Anthony C Sallah
                          200 Public Sq Ste 2300
                          Cleveland, OH 44114


                          Ashland Implement, Inc.
                          1145 Cleveland Ave
                          Ashland, OH 44805


                          Attorney General of United States
                          Dept of Justice Tax Div Civil
                          Trial Section, Northern Region
                          PO Box 55
                          Washington, DC 20044


                          Bechtel Services Inc.
                          6900E Lincoln Hwy
                          Wooster, OH 44691


                          Byland Animal Hospital
                          529 Wooster Rd
                          Loudonville, OH 44842


                          Capio Partners
                          2222 Texoma Pkwy Ste 150
                          Sherman, TX 75090




    18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 89 of 97
                      Capital One
                      Attn: Bankruptcy
                      Po Box 30285
                      Salt Lake City, UT 84130


                      Capitol One Bank USA Na
                      PO Box 30281
                      Salt Lake City, UT 84130


                      Capitol One Bank USA Na
                      PO Box 85015
                      Richmond, VA 23285-5015


                      Cardmember Services
                      PO Box 790084
                      Saint Louis, MO 63179


                      Centerra Co-Op
                      PO Box 1297
                      Ashland, OH 44805


                      Chase Bank USA, N.A.
                      PO Box 36520
                      Louisville, KY 40233


                      Chase Card
                      PO Box 15298
                      Wilmington, DE 19850-5298


                      Cheek Law Offices
                      471 E Broad St Ste 1200
                      Columbus, OH 43215


                      Chex Systems
                      780 Hudson Rd Ste 100
                      Saint Paul, MN 55125


                      Chex Systens
                      7805 Hudson Rd Ste 100
                      Saint Paul, MN 55125


                      Civista Bank
                      PO Box 790408
                      Saint Louis, MO 63179




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 90 of 97
                      Cole Distributing, Inc.
                      PO Box 112
                      Shelby, OH 44875


                      Credence Resource Management LLC.
                      17000 Dallas Pkwy Ste 204
                      Dallas, TX 75248


                      Credit Collection Services
                      PO Box 607
                      Norwood, MA 02062


                      Custom Manure Hauling LLC
                      2573 Township Rd 687
                      Loudonville, OH 44842


                      Debt Recovery Solutions
                      1669 Lexington Ave
                      Suite A
                      Mansfield, OH 44907


                      DHI Cooperative Inc.
                      PO Box 28168
                      Columbus, OH 43228


                      Direct TV
                      PO Box 5007
                      Carol Stream, IL 60197


                      Eagle Loan Company of Ohio Inc
                      331 Lexington Springmill Rd #135
                      Ontario, OH 44906


                      ELAN Financial Services
                      PO Box 108
                      Saint Louis, MO 63166-0108


                      Elzy Milling & Trade Ltd.
                      25 E Ogle St
                      Bellville, OH 44813


                      ERC
                      PO Box 23870
                      Jacksonville, FL 32241




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 91 of 97
                      Farmers and Savings Bank
                      PO Box 179
                      Loudonville, OH 44842


                      Farmers State Bank
                      PO Box 179
                      Loudonville, OH 44842


                      Farmers State Bank
                      11 South Main St
                      West Salem, OH 44287


                      First Knox National Bank
                      1 S Main St
                      Mount Vernon, OH 43050


                      Furst McNess Company
                      120 E Clark St
                      Freeport, IL 61032


                      Genox Cooperative Inc.
                      PO Box 469
                      Shawano, WI 54166


                      Gerber Feed
                      3094 Moser Rd
                      Dalton, OH 44618


                      Global Credit & Collection Corp
                      5440 N Cumberland Ave Ste 300
                      Chicago, IL 60656


                      Harold's Equipment, Inc.
                      2120 Co. Rd 168
                      Dundee, OH 44624


                      Heritage Cooperative
                      PO Box 369
                      Canfield, OH 44406


                      Hill's Supply, Inc.
                      2366 Locust St
                      Canal Fulton, OH 44614




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 92 of 97
                      HSBC Bank Nevada
                      1111B Town Center Dr
                      Las Vegas, NV 89144


                      IRS
                      Insolvency Group
                      1240 E 9th St Room 493
                      Cleveland, OH 44199


                      IRS
                      200 N High St Room 425
                      Columbus, OH 43215


                      J & R Spraying
                      PO Box 206
                      Chesterville, OH 43317


                      John Deere Financial
                      PO Box 4450
                      Carol Stream, IL 60197


                      Kevin L String
                      68 Olive St Ste 6
                      Chagrin Falls, OH 44022


                      L.E. Sommer Kidron, Inc.
                      PO Box 230
                      Kidron, OH 44636


                      Lyons, Doughty, & Veldhuis
                      471 E Broad St 12th Fl
                      Columbus, OH 43215


                      Mansfield Municipal Court
                      30 N Diamond St
                      Mansfield, OH 44902


                      Mast Lepley
                      7787 E Lincolnway
                      Apple Creek, OH 44606


                      Millersburg Tire Service Inc.
                      7375 St Rt 39 E
                      Millersburg, OH 44654




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 93 of 97
                      Mitchell D. Bluhm & Associates, LLC
                      3400 Texoma Pkwy Ste 100
                      Sherman, TX 75090


                      Nationwide Credit
                      PO Box 10354
                      Des Moines, IA 50306


                      Nationwide Insurance
                      1050 Lexington Ave
                      Mansfield, OH 44907


                      Nicholas S Laue
                      230 Fulton St E
                      Grand Rapids, MI 49504


                      Ohio Attorney General
                      30 E Broad St
                      Columbus, OH 43215


                      Ohio Attorney General
                      150 E Gay St
                      Columbus, OH 43215


                      Ohio Bureau of Workers' Comp.
                      PO Box 89492
                      Cleveland, OH 44101


                      Ohio Dept of Job & Family Svcs
                      Attn Program Services/Revenue Recov
                      PO Box 182404
                      Columbus, OH 43218


                      Ohio Dept of Taxation
                      Attn Bankruptcy
                      PO Box 530
                      Columbus, OH 43216


                      Orange Lake/Wilson Resort Finance
                      8505 W Irlo Bronson Memorial Hwy
                      Kissimmee, FL 34747




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 94 of 97
                      PHI Financial Services
                      c/o Slovin & Assoc Co, L.P.A.
                      644 Linn St Ste 720
                      Cincinnati, OH 45203


                      Philip B. Willette Co LPA
                      PO Box 26042
                      Columbus, OH 43226


                      Portfolio Recovery Associates
                      120 Corporate Blvd Ste 100
                      Norfolk, VA 23502


                      Progressive Auto Insurance
                      6300 Wilson Mills Rd
                      PO Box W33
                      Mayfield Village, OH 44143


                      Refrigeration 77, LLC.
                      5807 CR 77
                      Millersburg, OH 44654


                      Richland Bureau of Creditors
                      PO Box 1548
                      Mansfield, OH 44901


                      Richland County Common Pleas
                      50 Park Ave
                      Mansfield, OH 44902


                      Richland County Prosecutor
                      Civil Division
                      38 S Park St #2
                      Mansfield, OH 44902


                      Richland County Treasurer's Office
                      50 Park Ave E
                      Mansfield, OH 44902


                      RMS
                      PO Box 361598
                      Columbus, OH 43236




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 95 of 97
                      Robert Snider
                      c/o Richard Snider
                      2862 Snyder Rd
                      Bellville, OH 44813


                      Robert Snider
                      2862 Snyder Rd
                      Bellville, OH 44813


                      Samaritan Emergency Physicians
                      433 W High St
                      Bryan, OH 43506


                      Samaritan Regional Health
                      1025 Center St
                      Ashland, OH 44805


                      Semex
                      PO Box 8280
                      Madison, WI 53708


                      Shirley Ann Snyder
                      6059 Possum Run Rd
                      Bellville, OH 44813


                      Spring Electrical Construction
                      1500 E Lindaire Ln
                      Mansfield, OH 44906


                      Sunshine Heifers LLC
                      3900 S Lindsay Rd
                      Chandler, AZ 85286


                      Syncb/Ashley Furniture
                      PO Box 965036
                      Orlando, FL 32896-5036


                      Syncb/Sams Club
                      PO Box 965005
                      Orlando, FL 32896


                      Synchb/JC Penney
                      PO Box 965007
                      Orlando, FL 32896




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 96 of 97
                      Synchrony Bank
                      PO Box 965036
                      Orlando, FL 32896-5036


                      TD Bank USA
                      c/o Target Credit Services
                      PO Box 1470
                      Minneapolis, MN 55440


                      The Receivable Management Services
                      PO Box 361598
                      Columbus, OH 43236


                      Transworld Systems Inc.
                      Collections Agency
                      500 Virginia Dr Ste 514
                      Fort Washington, PA 19034


                      United States District Court
                      Northern District- Eastern Division
                      ATTN: Clerk of Courts
                      801 W Superior Ave
                      Cleveland, OH 44113


                      Weltman Weinberg & Reis Co LPA
                      323 W Lakeside Ave Ste 200
                      Cleveland, OH 44113


                      Westfield Bank
                      2 Park Circle
                      Westfield Center, OH 44251




18-62088-rk   Doc 1   FILED 10/15/18   ENTERED 10/15/18 17:10:39   Page 97 of 97
